United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.T., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
FEDERAL AVIATION ADMINISTRATION,
Corapolis, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:

Docket No. 13-258
Issued: April 17, 2013

Case Submitted on the Record

Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 10, 2012 appellant, through his attorney, filed a timely appeal from a
November 7, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has more than five percent permanent impairment of the
left upper extremity for which he received a schedule award.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On June 5, 2008 appellant, then a 49-year-old civil aviation security specialist filed a
traumatic injury claim alleging that on May 30, 2008 he injured his left shoulder while
participating in mandatory training sessions at work. On October 24, 2008 OWCP accepted left
shoulder cuff tear, labral tear, impingement and synovitis. It authorized arthroscopic surgery
which was performed on July 1, 2008.
Appellant submitted a June 12, 2008 magnetic resonance imaging (MRI) scan of the left
shoulder which revealed a high grade partial thickness articular sided tear of the critical zone of
the central cuff, moderate subacromial subdeltoid bursitis, joint effusion, probable type 4
superior labral tear from anterior to posterior (SLAP), sequelae of prior anterior dislocation and
moderate to advanced joint arthrosis. He was treated by Dr. Mark Rodosky, a Board-certified
orthopedist, who on July 1, 2008 performed a left shoulder arthroscopic SLAP repair,
arthroscopic rotator cuff repair, arthroscopic subacromial decompression with acromioplasty,
extensive debridement of glenohumeral arthritis with microfracture and synovectomy of
glenohumeral joint. Dr. Rodosky diagnosed left shoulder type 2 SLAP lesion, articular sides
partial thickness rotator cuff tear, subacromial impingement, glenohumeral osteoarthritis and
glenohumeral joint synovitis. In reports dated September 2, 2008 to January 14, 2009, he noted
that appellant was improving and could resume all activities without restriction on
January 14, 2009.
On March 16, 2009 appellant filed a claim for a schedule award. He submitted a
February 24, 2009 report from Dr. Michael J. Platto, a Board-certified orthopedist, which
provided a comprehensive summary of appellant’s treatment. Dr. Platto diagnosed left shoulder
pain, status post superior labrum tear, partial thickness rotator cuff tear, subacromial
impingement, osteoarthritis, synovitis, status post left shoulder arthroscopic SLAP lesion repair,
rotator cuff repair, subacromial decompression, acromioplasty, debridement of glenohumeral
arthritis and synovectomy on July 1, 2008. He opined that pursuant to the fifth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment,2 (A.M.A.,
Guides) appellant had five percent left upper extremity impairment for loss of range of motion.
On March 20, 2009 Dr. Platto’s report and the case record were referred to OWCP’s
medical adviser, who, concurred with Dr. Platto’s findings that appellant sustained five percent
impairment of the left upper extremity in accordance with the A.M.A., Guides.
In a decision dated April 22, 2009, OWCP granted appellant a schedule award for five
percent permanent impairment of the left upper extremity. The period of the schedule award was
from February 23, to June 12, 2009.
Appellant continued to submit reports from Dr. Rodosky dated May 4 to 18, 2009 who
noted an MRI scan arthrogram of the left shoulder revealed a partial thickness tear. Dr. Rodosky
recommended a subacromial injection.
On July 25, 2012 appellant requested reconsideration. He submitted a May 30, 2012
report from Dr. Platto who based his upper extremity impairment rating on left shoulder range of
2

A.M.A., Guides (5th ed. 2001).

2

motion measurements. Dr. Platto reported left shoulder active range of motion (ROM) results as
follows: 145 degrees flexion, 43 degrees extension, 132 degrees abduction, 22 degrees
adduction, 50 degrees internal rotation and 90 degrees external rotation. With regard to the right
shoulder active range of motion results as follows: 165 degrees flexion, 43 degrees extension,
155 degrees abduction, 22 degrees adduction, 58 degrees internal rotation and 90 degrees
external rotation. Dr. Platto diagnosed left rotator cuff injury, partial thickness tear according to
Table 15-5, page 402 of the A.M.A., Guides (6th ed. 2009). In explaining his impairment rating,
he referenced an asterisk next to the diagnoses which refers to page 405 and states that, if range
of motion loss is present, then impairment may alternatively be assessed using section 15-7,
Range of Motion Impairment. Dr. Platto noted that he had calculated both a diagnosis-based
impairment (DBI) and a ROM impairment in accordance with Chapter 15 (The Upper
Extremities), A.M.A., Guides. However, Dr. Platto considered the DBI rating inappropriate
because there were significant deficits of active and passive left shoulder ROM and it provided a
greater impairment. Applying Table 15-34, A.M.A., Guides 475, he found nine percent left arm
impairment due to loss of shoulder ROM. Dr. Platto referred to Figure 15-34 for shoulder range
of motion and determined that flexion of 145 degrees would equal a three percent impairment,
extension of 43 degrees would equal zero percent impairment, abduction of 132 degrees would
equal a three percent impairment, adduction of 22 degrees would equal one percent impairment,
external rotation of 90 degrees would equal zero percent impairment and internal rotation of 55
degrees would equal two percent impairment.3 He added the range of motion values and
indicated that would result in a nine percent permanent impairment. Dr. Platto also referred to
Table 15-35 and explained that the range of motion deficit qualified for a grade 1 modifier4 and a
QuickDASH score of 29 which equated to a functional history grade modifier of 1, therefore no
adjustment was made.
On November 5, 2012 OWCP’s medical adviser reviewed Dr. Platto’s May 30, 2012
impairment rating and found five percent impairment of the left arm. He applied the sixth
edition of the A.M.A., Guides and opined that the diagnosis-based impairment was the preferred
rating method for the upper extremities. The medical adviser noted that the range of motion
method should be only used when no other approach was available and only used as an
alternative to the diagnosis-based rating when there were no diagnosis-based ratings available
and referenced Section 15.2, page 387 of the A.M.A., Guides. He further noted that page 481,
step 12 provides that only if no other approach is available to rating may impairment be
calculated based on range of motion. The medical adviser noted that appellant’s most impairing
diagnosis was left shoulder partial thickness rotator cuff tear with residual loss of function. He
noted that, pursuant to Section 15.2, Diagnosis-Based Impairment, Table 15-5, Shoulder
Regional Grid, Ligament/Bone/Joint, for the diagnosed rotator cuff injury, partial thickness tear,
appellant was a class 1 rating for residual dysfunction, with a default rating of three percent
upper extremity impairment. The medical adviser noted that, pursuant to the Adjustment Grid:
Functional History, Table 15-7, appellant was assigned a grade modifier 1, with no functional
modifications to achieve self-care activities. With regard to physical examination adjustment,
appellant was assigned a grade modifier 1 for loss of range of motion. With regard to the clinical
studies adjustment, he was assigned a grade modifier 4 as the diagnostic studies confirmed the
3

A.M.A., Guides 475.

4

Id. at 477.

3

diagnoses of a rotator cuff tear, labral tears as well as other pathology. The medical adviser
noted that the adjustments were for functional history grade modifier 1, physical examination
grade modifier 1, clinical studies was a grade modifier of 4 for a net adjustment of +2. This
resulted in a grade E and five percent arm impairment.
In a decision dated November 7, 2012, OWCP denied appellant’s claim for an additional
schedule award.
LEGAL PRECEDENT
The schedule award provision of FECA5 and its implementing federal regulations,6 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.7 For decisions after
February 1, 2001, the fifth edition of the A.M.A., Guides is used to calculate schedule awards.8
For decisions issued beginning May 1, 2009, the sixth edition of the A.M.A., Guides will be
used.9
ANALYSIS
OWCP accepted left shoulder cuff tear, left labral tear, impingement and synovitis and
authorized arthroscopic surgery which was performed on July 1, 2008. Appellant’s attending
physician, Dr. Platto submitted a May 30, 2012 report noting appellant’s history of injury and
medical history. He diagnosed left rotator cuff injury, partial thickness tear according to Table
15-5, page 402 of the A.M.A., Guides (6th ed. 2009). Dr. Platto noted that he had calculated both
a diagnosis-based impairment and a ROM impairment in accordance with Chapter 15, A.M.A.,
Guides. However, he considered the DBI rating inappropriate because there were significant
deficits of active and passive left shoulder ROM and ROM provided a greater impairment. In
explaining his calculation, Dr. Platto referenced an asterisk next to the diagnoses (“Rotator cuff
injury, partial thickness tear*”) which referred to page 405 and provides that if motion loss is
present impairment may alternatively be assessed using section 15-7, Range of Motion
Impairment. He noted that the range of motion impairment stands alone and is not combined
with diagnoses impairment.
Applying Table 15-34, A.M.A., Guides 475, Dr. Platto found nine percent left arm
impairment due to loss of shoulder ROM. He referred to Figure 15-34 for shoulder range of
motion and determined that flexion of 145 degrees would equal a three percent impairment,
5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

Id. at § 10.404(a).

8

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

9

FECA Bulletin No. 09-03 (issued March 15, 2009).

4

extension of 43 degrees would equal zero percent impairment, abduction of 132 degrees would
equal a three percent impairment, adduction of 22 degrees would equal one percent impairment,
external rotation of 90 degrees would equal zero percent impairment and internal rotation of 55
degrees would equal two percent impairment.10 Dr. Platto added the range of motion values and
indicated that it would result in a nine percent permanent impairment. He also referred to Table
15-35 and explained that the range of motion deficit qualified for a grade 1 modifier11 and a
QuickDASH score qualified for function modifier of 1 such that no adjustment was made.
Dr. Platto noted that appellant reached maximum medical improvement and was permanent and
stationary.
The Board has carefully reviewed OWCP’s medical adviser’s report dated November 5,
2012, and finds this report deficient. While the medical adviser found five percent impairment
of the left arm for a diagnosis-based impairment, he did not adequately distinguish the
impairment finding of Dr. Platto.12 He opined that the diagnosis-based impairment was the
preferred rating method for the upper extremities under the sixth edition of the A.M.A., Guides.
The medical adviser noted that, pursuant to Section 15.2, Diagnosis-Based Impairment, Table
15-5, Shoulder Regional Grid, Ligament/Bone/Joint, for the diagnosed rotator cuff injury, partial
thickness tear, appellant was a class 1 rating for residual dysfunction, with a default rating of
three percent arm impairment. He noted that appellant was assigned a grade 1 modifier for
functional history, a grade 1 modifier for physical examination and a grade 4 modifier for
clinical studies for a net adjustment of +2. This resulted in a grade E and five percent arm
impairment. However, the medical adviser incorrectly noted that the range of motion method
should be only used when no other approach was available and only used as an alternative to the
diagnoses-based rating when there were no diagnoses based ratings available. The Board notes
that the A.M.A., Guides notes: “Rotator cuff injury, partial thickness tear, refers to page 405 and
provides that if motion loss is present impairment may alternatively be assessed using section 157, Range of Motion Impairment.” The A.M.A., Guides note that range of motion impairment
stands alone and is not combined with diagnosis-based impairment. The range of motion
calculation would provide appellant with greater impairment than that which would be calculated
using the diagnosis-based impairment. While the medical adviser noted provisions in the
A.M.A., Guides that express a preference for a diagnosis-based rating, the rating grid for
appellant’s shoulder diagnosis specifically allows alternative impairment assessment using range
of motion.13
In view of this, OWCP should further develop the medical evidence as appropriate to
determine the extent of appellant’s impairment of the left upper extremity. The Board has held
that proceedings under FECA are not adversary in nature, nor is OWCP a disinterested arbiter.
While the claimant has the burden to establish entitlement to compensation, OWCP shares
10

A.M.A., Guides 475.

11

Id. at 477.

12

See Tonya R. Bell, 43 ECAB 845, 849 (1992).

13

The Board has recognized use of range of motion as a stand-alone alternative where the diagnosis grid allows
the use of range of motion to assess impairment. See K.W., Docket No. 12-1281 (issued January 9, 2013); S.E.,
Docket No. 12-953 (issued October 12, 2012); F.R., Docket No. 10-701 (issued November 12, 2010).

5

responsibility in the development of the evidence. It has the obligation to see that justice is done.
Accordingly, once OWCP undertakes to develop the medical evidence further, it has the
responsibility to do so in the proper manner.14
The Board, therefore, finds that this case must be remanded for an OWCP medical adviser
to review the range of motion impairment rating and render an updated evaluation. Following this
and any other further development as deemed necessary, OWCP shall issue an appropriate merit
decision on appellant’s schedule award claim.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the November 7, 2012 decision of the Office of
Workers’ Compensation Programs is set aside and remanded for further proceedings consistent
with this decision of the Board.
Issued: April 17, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

14

John W. Butler, 39 ECAB 852 (1988).

6

